DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/23/2021 and 02/23/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frith (US 20060229495) (hereinafter Frith) in view of Tanaka et al. (US 20050272976) (hereinafter Tanaka).
Regarding claim 1, Frith teaches A camera head comprising a mount which is detachably connected to an eyepiece of an endoscope (see Frith figure 1 and paragraph 35), 
the eyepiece includes an abutting surface integral therewith and at a proximal end surface thereof that is orthogonal to a central axis of the endoscope (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the endoscope), 
the central axis being along an insertion direction of the endoscope into a subject, and the abutting surface extending over an entire circumference in a circumferential direction around the central axis (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the camera head, which describes the abutting surface extending around a central axis defined by the insertion direction of the endoscope), 
the camera head capturing an object image emitted from the eyepiece (see Frith paragraph 5 regarding optically coupling eyepiece and camera), 
wherein the mount is to be connected to the eyepiece to relatively rotate the endoscope and the camera head around the central axis (see Frith paragraph 37 and figures 3-5 regarding intentional configuration of ball bearings to allow the eyepiece and camera head to relatively rotate around the central axis by way of mount), 
the mount includes a facing surface that faces the abutting surface at the proximal end surface of the eyepiece (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the camera at mount, with the mount having a facing surface against the abutting surface that is at the proximal end surface of the eyepiece), and 
a pusher that abuts and presses the eyepiece toward the facing surface along the central axis while allowing the endoscope and the camera head to relatively rotate around the central axis (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis while allowing the eyepiece itself to rotate relative to camera head 12 as described in paragraph 35), and
However, Frith does not explicitly teach projections as needed for the limitations of claim 1. 
Tanaka, in a similar field of endeavor, teaches the facing surface includes a projection that projects toward the abutting surface and abuts the abutting surface when the eyepiece is mounted while allowing the projection and the abutting surface to relatively rotate around the central axis while the projection and the abutting surface at the proximal end surface of the eyepiece are in contact (see Tanaka paragraph 672-675 and figure 107 regarding bearing balls disposed on one surface face that contacts the front of another surface face to facilitate rotational function around the optical axis of the endoscope. These ball bearings are projections and in combination with Frith, which already teaches that it is desirable to rotatably mount a camera head and endoscope, may be disposed on the facing surface as a contact point at the proximal end surface of the eyepiece to facilitate rotation as an obvious variation on the inventive principles taught by Frith. It is contemplated that if indeed the generalized inventive principle of Frith is to facilitate rotation between the eyepiece and camera head, Tanaka may be seen as a possible alternative design choice. Whether these ball bearings are considered to be disposed on the facing surface or abutting surface is interchangeable. The combination of applying the bearing balls to either face would be obvious just the same).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Frith to include the teaching of Tanaka by arranging the ball bearing arrangement of Frith at a front facing position at the contact points between the camera head and eyepiece. One of ordinary skill would recognize that the teaching of Frith regarding the ball bearing rotation arrangement of an eyepiece and camera head on an endoscope would be able to be combined with the teaching of Tanaka regarding front facing ball bearings, so that an arrangement where front facing ball bearings function as the rotation mechanism between a camera head and eyepiece is made obvious. Frith teaches that it was previously known in the art to apply ball bearings to allow an eyepiece and camera head to rotate relative to one another. It is contemplated that if indeed the generalized inventive principle of Frith is to facilitate rotation between the eyepiece and camera head, Tanaka may be seen as a possible alternative design choice. In this combination then, the projection and the abutting surface would indeed rotate relative to each other. One of ordinary skill would be able to recognize front facing ball bearings as an obvious variation of the inventive principles taught by Frith.
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Tanaka paragraphs 3 and 672-675), especially that of rotating ball bearing parts. 
Regarding claim 2, the combination of Frith and Tanaka teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Tanaka teaches wherein the projection has an annular shape extending over the entire circumference in the circumferential direction around the central axis (see Frith figure 4 and paragraph 35 regarding ring of balls circumferentially around axis- in combination with Tanaka, where the ball bearing location is between the facing and abutting surfaces, the ball bearings may be in the annular shape of Frith).
Regarding claim 3, the combination of Frith and Tanaka teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Tanaka teaches wherein the facing surface includes at least three projections (see Tanaka paragraph 672-675 and figure 107 regarding three or four bearing balls disposed on one surface face that contacts the front of another surface face to facilitate rotational function around the optical axis of the endoscope).  
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Tanaka paragraphs 3 and 672-675), especially that of rotating ball bearing parts. 
Regarding claim 4, the combination of Frith and Tanaka teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Tanaka teaches wherein the projections are each provided at rotationally symmetrical positions around the central axis (see Tanaka paragraph 672-675 and figure 107 regarding three or four bearing balls disposed on one surface face that contacts the front of another surface face to facilitate rotational function around the optical axis of the endoscope and paragraph 668 and figure 105 regarding rotational symmetry of bearings in a different roller bearing design- it would still be obvious to have the ball bearing design of Tanaka be rotationally symmetrical).   
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Tanaka paragraphs 3 and 672-675), especially that of rotating ball bearing parts. 
Regarding claim 5, the combination of Frith and Tanaka teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Tanaka teaches wherein each of the projections is a ball of which a part projects from the facing surface toward the abutting surface and is rotatably attached to the mount (see Tanaka paragraph 672-675 and figure 107 regarding three or four bearing balls disposed on one surface face that contacts the front of another surface face to facilitate rotational function around the optical axis of the endoscope).   
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Tanaka paragraphs 3 and 672-675), especially that of rotating ball bearing parts. 
Regarding claim 6, the combination of Frith and Tanaka teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Tanaka teaches wherein the projection has a curved surface that has an arc shape in cross-sectional view and abuts the abutting surface (see Tanaka paragraph 672-675 and figure 107 regarding three or four bearing balls disposed on one surface face that contacts the front of another surface face to facilitate rotational function around the optical axis of the endoscope- a half shaped cross section of these balls would form an arc shape).  
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Tanaka paragraphs 3 and 672-675), especially that of rotating ball bearing parts. 
Regarding claim 8, the combination of Frith and Tanaka teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Tanaka teaches wherein the mount includes at least three pushers (see Frith parargraph 39, and figures 3 and 8 regarding three retaining arms on mount).  
Regarding claim 9, the combination of Frith and Tanaka teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Tanaka teaches wherein the pushers are provided at rotationally symmetrical positions around the central axis (see Frith paragraph 39, and figures 3 and 8 regarding three retaining arms on mount, at rotationally symmetrical positions, as illustrated by the positions on figure 8 that correspond to the positions of the retaining arms).  
Regarding claim 10, the combination of Frith and Tanaka teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Tanaka teaches wherein the facing surface includes at least three projections, each projection being at at least three positions on a first virtual circle around the central axis (see Tanaka paragraph 672-675 and figure 107 regarding three or four bearing balls disposed on one surface face that contacts the front of another surface face to facilitate rotational function around the optical axis of the endoscope), 
the eyepiece has an inclined surface that is separated from the central axis toward a side of the facing surface (see Frith paragraph 39 and figure 3 and 5 regarding inclined surface of eyepiece separated from central axis toward a side of facing surface), 
the pushers each abut the inclined surface and each press the eyepiece toward the facing surface along the central axis when the eyepiece is mounted (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis), 
abutting positions between the pushers and the inclined surface are each positioned on a second virtual circle around the central axis (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis, which forms a second virtual circle), and 
the first virtual circle is positioned at a position matching the second virtual circle or on an outer side from the second virtual circle when viewed from a direction along the central axis (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis, which forms a second virtual circle, because the surface is inclined, the clamp reaches slightly into the diameter of the circle into where a ring of projection portions of Tanaka would be disposed in combination, as Tanaka teaches an outer ring of bearing balls. Therefore, in combination, the two circles of the clamps and bearing balls would either match, or the first virtual circle would encompass the second).
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Tanaka paragraphs 3 and 672-675), especially that of rotating ball bearing parts. 
Regarding claim 12, Frith teaches An endoscope comprising an eyepiece which is detachably connected to a mount of a camera head (see Frith figure 1 and paragraph 35), 
the mount includes a facing surface that is orthogonal to a central axis of the endoscope (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the camera at mount, with the mount having a facing surface against the abutting surface), 
the central axis being along an insertion direction of the endoscope into the subject, and the facing surface extending over an entire circumference in a circumferential direction around the central axis (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the camera head, which describes the facing surface extending around a central axis defined by the insertion direction of the endoscope), and 
a pusher that abuts the eyepiece and presses the eyepiece toward the facing surface along the central axis when the eyepiece is mounted (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis), 
the endoscope taking an object image of an inside of a subject and emitting the image from the eyepiece (see Frith paragraph 5 regarding optically coupling eyepiece and camera of an endoscope), 
wherein the eyepiece is connected to the mount and is configured to relatively rotate the endoscope and the camera head around the central axis while the pusher abuts and presses the eyepiece (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis while allowing the eyepiece itself to rotate relative to camera head 12 as described in paragraph 35), 
the eyepiece includes an abutting surface integral with the eyepiece and on a proximal end surface of the eyepiece that faces the facing surface (see Frith figure 5 and paragraph 39 regarding eyepiece 10 pressed flat against the camera at mount, with the mount having a facing surface against the abutting surface that is at the proximal end surface of the eyepiece), and
However, Frith does not explicitly teach projections as needed for the limitations of claim 12. 
Tanaka, in a similar field of endeavor, teaches the abutting surface includes a projection integral with the proximal end surface of the eyepiece that projects toward the facing surface and abuts the facing surface when the eyepiece is mounted while allowing the projection and the facing surface to relatively rotate around the central axis while the projection at the proximal end surface of the eyepiece and the facing surface are in contact (see Tanaka paragraph 672-675 and figure 107 regarding bearing balls disposed on one surface face that contacts the front of another surface face to facilitate rotational function around the optical axis of the endoscope. These ball bearings are projections and in combination with Frith, which already teaches that it is desirable to rotatably mount a camera head and endoscope, may be disposed on the facing surface as a contact point at the proximal end surface of the eyepiece to facilitate rotation as an obvious variation on the inventive principles taught by Frith. It is contemplated that if indeed the generalized inventive principle of Frith is to facilitate rotation between the eyepiece and camera head, Tanaka may be seen as a possible alternative design choice. Whether these ball bearings are considered to be disposed on the facing surface or abutting surface is interchangeable, and Tanaka, which essentially teaches the application of ball bearings to rotating facing surfaces, would not teach toward or against either one in particular. The combination of applying the bearing balls to either face would be obvious just the same).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Frith to include the teaching of Tanaka by arranging the ball bearing arrangement of Frith at a front facing position at the contact points between the camera head and eyepiece. One of ordinary skill would recognize that the teaching of Frith regarding the ball bearing rotation arrangement of an eyepiece and camera head on an endoscope would be able to be combined with the teaching of Tanaka regarding front facing ball bearings, so that an arrangement where front facing ball bearings function as the rotation mechanism between a camera head and eyepiece is made obvious. Frith teaches that it was previously known in the art to apply ball bearings to allow an eyepiece and camera head to rotate relative to one another. It is contemplated that if indeed the generalized inventive principle of Frith is to facilitate rotation between the eyepiece and camera head, Tanaka may be seen as a possible alternative design choice. In this combination then, the projection and the abutting surface would indeed rotate relative to each other. One of ordinary skill would be able to recognize front facing ball bearings as an obvious variation of the inventive principles taught by Frith.
One would be motivated to combine these teachings in order to provide teachings relating to the field of endoscopy (see Tanaka paragraphs 3 and 672-675), especially that of rotating ball bearing parts. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frith (US 20060229495) (hereinafter Frith) in view of Tanaka et al. (US 20050272976) (hereinafter Tanaka), further in view of Rutz et al. (US 20010049313) (hereinafter Rutz).
Regarding claim 7, the combination of Frith and Tanaka teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Frith and Tanaka does not explicitly teach flat projections as needed for the limitations of claim 7. 
Rutz, in a similar field of endeavor, teaches wherein the projection has a flat surface that abuts the abutting surface (see Rutz paragraph 14 and figure 3 regarding flat guide rings that circle the outer circumference of a contact surface to serve as sliding contact bearings- directly analogous to the ball bearings of Tanaka, and may replace them in combination with Firth so that they are disposed on the facing surface as a contact point to facilitate rotation).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Frith and Tanaka to include the teaching of Rutz by utilizing the sliding contact bearings of Rutz instead of the ball bearings of Tanaka to facilitate rotation at the contact point between the abutting and facing surfaces. One of ordinary skill would recognize that while Rutz is directed towards a drive sprocket wheel, the contact point between two rotating faces orthogonal to the axis of rotation is a mechanically analogous field of endeavor to that of Frith and Tanaka. Therefore, one of ordinary skill in the art would recognize the analogy and application of incorporating the sliding bearing of Rutz into the combination. 
One would be motivated to combine these teachings in order to provide methods relating to bearings to facilitate rotation at a point of contact to reduce friction (see Rutz paragraph 14).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frith (US 20060229495) (hereinafter Frith) in view of Tanaka et al. (US 20050272976) (hereinafter Tanaka), further in view of Wu (US 20100230223) (hereinafter Wu).
Regarding claim 11, the combination of Frith and Tanaka teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Frith and Tanaka teaches the eyepiece has an inclined surface that is separated from the central axis toward the side of the facing surface (see Frith paragraph 39 and figure 3 and 5 regarding inclined surface of eyepiece separated from central axis toward a side of facing surface), 
the pushers each abut the inclined surface and each press the eyepiece toward the facing surface along the central axis when the eyepiece is mounted (see Frith paragraph 39 and figure 3 and 5 regarding retaining arms that contact inclined surface of eyepiece and press the eyepiece toward facing surface along central axis)
However, the combination of Frith and Tanaka does not explicitly teach the particular angular arrangement as needed for the limitations of claim 11. 
Wu, in a similar field of endeavor, teaches wherein the facing surface includes at least three projections on the first virtual circle around the central axis by same number as that of the pushers and each are provided at rotationally symmetrical positions around the central axis (see Wu figure 2 paragraph 22-23 regarding ball portion with 4 slots and screw portion with 4 screws disposed at angularly identical positions along the circumference around the central axis- in combination, the screws are seen as functionally analogous to the clamps/pressing parts of Firth, as they are fastening members and the number of ball bearings would be adjusted to four. The relationship between the screw and ball locations of Wu would therefore inform the relationship between the clamp and ball locations of the combination), 
abutting positions between the pushers and the inclined surface are each positioned at positions identical to positions of the projections in a rotation direction around the central axis when viewed from a direction along the central axis or at positions at which angles in the rotation direction between adjacent projections in the rotation direction are identical to each other (see Wu figure 2 paragraph 22-23 regarding ball portion with 4 slots and screw portion with 4 screws disposed at angularly identical positions along the circumference around the central axis- in combination, the screws are seen as functionally analogous to the clamps/pressing parts of Firth, as they are fastening members and the number of ball bearings would be adjusted to four, as an obvious variation. The relationship between the screw and ball locations of Wu would therefore inform the relationship between the clamp and ball locations of the combination).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Frith and Tanaka to include the teaching of Wu by using the screw and ball locations of Wu to inform the relationship between the clamp and ball locations of the combination. One of ordinary skill would recognize that the screws could be seen as functionally analogous to the clamps/pressing parts of Frith, as they are fastening members, and their angular position relationship to the ball bearings may be applied when other fastening members are used. It is emphasized that in the combination, the ball bearings are still that of Tanaka, as in front facing to contact between the abutting and facing surfaces. However, the number of bearings is adjusted to four evenly spaced bearings, and the position is aligned with four evenly spaced clamps. All of these design parameters are suggested by Tanaka and Frith, where Wu gives an explicit example of the arrangement where the projection portions match the pressing portions in number and angular position. Further, while Wu is directed towards a rotating chair wheel, the arrangement of bearings and fasteners in a rotating shaft is a mechanically analogous field of endeavor to that of Frith’s rotating axis. Therefore, one of ordinary skill in the art would recognize the analogy and application of incorporating the coupling arrangement of Wu into the combination. 
One would be motivated to combine these teachings in order to provide teachings relating to positioning arrangements of mechanical components in a rotating shaft (see Wu paragraphs 22-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483